Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               26-JUL-2021
                                                               10:19 AM
                                                               Dkt. 125 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                EIGHTH EXTENSION OF ORDER REGARDING
        TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
    HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
           with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health
emergency.    In response to the pandemic, the Judiciary postponed
non-urgent court business and limited in-person proceedings in
an effort to ensure the health and safety of court users and
Judiciary personnel, and to minimize the risk of spreading
COVID-19 in the courts.       As COVID-19 cases remained low, court
operations resumed in accordance with public health safety
guidance, and to the extent possible with available resources.


      1  See Dissent to Amended Order Re: Felony Defendants (Filed August 18,
2020); Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at
Maui Community Correctional Center, Hawai‘i Community Correctional Center, and
Kaua‘i Community Correctional Center (Filed August 24, 2020); Order Re: Petty
Misdemeanor, Misdemeanor, and Felony Defendants (Filed August 27, 2020); and
Order Denying Petitioner’s “Motion to Compel Compliance with This Court’s
Orders” (Filed September 1, 2020). The Dissent was filed on February 18,
2021, in SCPW-XX-XXXXXXX. See also Concurrence and Dissent Re: Order
Regarding Temporary Extension of the Time Requirements Under Hawai‘i Rules of
Penal Procedure Rule 10(a), (b), and (c), filed on August 20, 2020.
Criminal proceedings have proceeded in-person and by video
conference in accordance with court rules and as feasible.
             In July 2020, there was a surge of COVID-19 cases in
Hawai‘i, with record numbers of positive cases and increased
hospitalizations being reported.       There was also a surge of
COVID-19 cases in our community correctional centers and
facilities, particularly at the O‘ahu Community Correctional
Center (“OCCC”).    As a result, additional time was required to
be afforded for arraignments in order to give sufficient
opportunity for those released from OCCC to self-isolate or
quarantine for possible COVID-19 exposure as necessary and to
ensure the health and safety of court users and Judiciary
personnel.
             Thus, on August 18, 2020, this court entered the
“Order Regarding Temporary Extension of the Time Requirements
Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c),”
which provided that the first circuit may temporarily extend the
time requirements for arraignments no longer than reasonably
necessary to protect public health and safety, while encouraging
judges to utilize remote technology whenever possible.       As the
number of COVID-19 cases continued to remain high, this court
extended the provisions of the August 18, 2020 order.
Currently, the August 18, 2020 order, as extended, expires on
July 31, 2021.
             The rate of positive COVID-19 cases and
hospitalizations on O‘ahu, and within our community correctional
centers, continues to fluctuate.       While the positivity rate
appeared to have been stabilizing the past few months, the
positivity rate and hospitalizations have spiked within the last
week.   Thus, as the pandemic conditions continue to evolve and
impact our community, health and safety precautions continue to


                                   2
remain in place.     Given the fluidity of these conditions,
flexibility and vigilance in adapting to these extraordinary
circumstances is vital, and the continued need to protect the
health and safety of court users and Judiciary personnel during
this unprecedented time remains paramount.     A further extension
of the August 18, 2020 order for first circuit criminal matters
is therefore necessary.
            Accordingly, pursuant to article VI, section 7 of the
Hawaiʻi Constitution, Hawai‘i Revised Statutes §§ 601-1.5 and
602-5(a)(6), and Governor David Y. Ige’s Emergency
Proclamations,
            IT IS HEREBY ORDERED that the August 18, 2020 “Order
Regarding Temporary Extension of the Time Requirements Under
Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)” for
first circuit criminal matters is further extended until
September 30, 2021, unless otherwise further modified or
extended.
            Dated:   Honolulu, Hawaiʻi, July 26, 2021.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Todd W. Eddins




                                   3